Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 1 of 41 Page ID #:1




 1   John P. Kristensen (SBN 224132)
 2   KRISTENSEN WEISBERG, LLP
     12450 Beatrice Street, Suite 200
 3   Los Angeles, California 90066
 4   Telephone: (310) 507-7924
     Facsimile: (310) 507-7906
 5   john@kristensenlaw.com
 6
     Todd M. Friedman (SBN 216752)              Christopher W. Wood (SBN 193955)
 7   LAW OFFICES OF TODD M. FRIEDMAN, P.C.      DREYER BABICH BUCCOLA
 8   21550 Oxnard Street, Suite 780             WOOD CAMPORA, LLP
     Woodland Hills, California 91367           20 Bicentennial Circle
 9   Telephone: (216) 220-6496                  Sacramento, California 95826
10   Facsimile: (866) 633-0028                  Telephone: (916) 379-3500
     tfriedman@toddflaw.com                     Facsimile: (310) 379-3599
11   Attorneys for Plaintiffs and all others    cwood@dbbwc.com
     similarly situated
12
13                      THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
14                                       ) Case No.:
     PAUL GUZMAN and JEREMY
15                                       )
     ALBRIGHT, individually on behalf of ) CLASS ACTION
16   themselves and all others similarly )
     situated,                           ) COMPLAINT FOR DAMAGES
17                                       ) AND INJUNCTIVE RELIEF FOR:
            Plaintiffs,                  )
18                                       ) (1) Violation of the California
                                         )
            v.                           )     Consumer Legal Remedies Act;
19                                       )
     POLARIS INDUSTRIES, INC., a           (2) Violation of the California Unfair
20                                       )     Competition Law;
     Delaware corporation; POLARIS       )
21   SALES, INC., a Minnesota            ) (3) Violation of California False
     corporation; POLARIS INDUSTRIES, ))       Advertising Law;
22   INC., a Minnesota corporation; and  ) (4) Fraudulent Concealment;
23   DOES 1 through 10, inclusive,       ) (5) Breach of Express Warranty;
                                         )     and
24          Defendants.                  ) (6) Breach of Implied Warranty.
                                         )
25                                       ) DEMAND FOR JURY TRIAL
                                         )
26                                       ) DECLARATION OF PAUL
                                         ) GUZMAN
27                                       )

28
        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                              DECLARATION OF PAUL GUZMAN
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 2 of 41 Page ID #:2




 1                                           TABLE OF CONTENTS
 2   PLAINTIFFS’ COMPLAINT ............................................................................. 1
 3   I.      NATURE OF THE ACTION ............................................................................... 1
 4
     II.     UTVS SOLD BY POLARIS .............................................................................. 5
 5
     III. JURISDICTION AND VENUE ........................................................................... 6
 6
     IV. PARTIES ......................................................................................................... 7
 7
     V.      FACTUAL ALLEGATIONS ............................................................................... 9
 8
             A. The Government Considers Regulations for UTVs ............................... 9
 9
             B. The 1970s OSHA Regulation for ROPS on Farm Tractors ................ 10
10
             C. ROHVA, a Polaris-Controlled Entity, Adopts the 29 C.F.R. §
11              1928.53 Test ........................................................................................... 11
12
             D. Polaris Cheats and None of the Class Vehicles Passes the 29
13              C.F.R. § 1928.53 Test ............................................................................ 11
14           E. Plaintiffs’ Transactions ......................................................................... 12
15   VI. CLASS ALLEGATIONS .................................................................................. 14
16   VII. CAUSES OF ACTION .................................................................................... 19
17           FIRST CAUSE OF ACTION
18           Violation of the California Consumer Legal Remedies Act
             By Plaintiff Paul Guzman and the Class Against All Defendants ........ 19
19
             SECOND CAUSE OF ACTION
20           Violation of the California Unfair Competition Law
21           By All Plaintiffs and the Class Against All Defendants ......................... 22
22           THIRD CAUSE OF ACTION
             Violation of the California False Advertising Law
23
             By All Plaintiffs and the Class Against All Defendants ......................... 25
24
             FOURTH CAUSE OF ACTION
25           Fraudulent Concealment
             By All Plaintiffs and the Class Against All Defendants ........................ 27
26
27           FIFTH CAUSE OF ACTION
             Breach of Express Warranty
28           By All Plaintiffs and the Class Against All Defendants ......................... 30
           CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                 DECLARATION OF PAUL GUZMAN
                                             -i-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 3 of 41 Page ID #:3




 1
            SIXTH CAUSE OF ACTION
 2          Breach of Implied Warranty
 3          By All Plaintiffs and the Class Against All Defendants ......................... 33
 4   PRAYER FOR RELIEF .................................................................................... 36
 5   DEMAND FOR JURY TRIAL .......................................................................... 37
 6   DECLARATION OF PAUL GUZMAN .......................................................... 38
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                              DECLARATION OF PAUL GUZMAN
                                          - II -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 4 of 41 Page ID #:4




 1           Plaintiffs PAUL GUZMAN and JEREMY ALBRIGHT (collectively,
 2   “Plaintiffs”), individually and on behalf of all other similarly situated, allege the
 3   following upon information and belief, based upon investigation of counsel,
 4   published reports, and personal knowledge:
 5   I.      NATURE OF THE ACTION
 6           1.    Plaintiffs bring this action against defendants POLARIS
 7   INDUSTRIES, INC. (the Delaware corporation), POLARIS SALES, INC.,
 8   POLARIS INDUSTRIES, INC. (the Minnesota corporation and parent
 9   corporation of the other two Polaris defendants) (collectively, “Defendants” or
10   “Polaris”) on behalf of all persons who purchased in California in the four years
11   preceding this Complaint Polaris Utility Terrain Vehicles (“UTV”) (they are also
12   called side by sides) that Polaris claimed/advertised/marked/certified that the
13   vehicles’ rollover protection system (“ROPS”) complied with the department of
14   Occupational Safety and Health Administration (“OSHA”)
15   requirements/standards of 29 C.F.R. § 1928.53 (which is for agricultural tractors).
16           2.    “Class Vehicles” is defined to include, but are not limited to the
17   following models: Polaris RZR XP 4 Turbo S; Polaris RZR XP 4 Turbo EPS,
18   Polaris RZR PRO XP Ultimate, Polaris RZR XP Turbo S; Polaris RZR XP Turbo
19   EPS; Polaris RZR XP 4 1000 High Lifter; Polaris RZR XP 4 Turbo S Velocity;
20   Polaris RZR PRO XP Premium; Polaris RZR XP 4 1000 Premium; Polaris RZR
21   XP 4 Turbo; Polaris RZR XP 4 Turbo Dynamix Edition; Polaris RZR XP 4 Turbo
22   Fox Edition; Polaris RZR XP 1000 Trails & Rocks; Polaris RZR PRO XP; Polaris
23   XP Turbo S Velocity; Polaris RZR XP 4 1000 Limited Edition; Polaris RZR XP 4
24   1000 EPS; Polaris RZR XP 4 1000 Ride Command; Polaris RZR XP 1000 EPS
25   High Lifter; Polaris RZR XP 1000 High Lifter; Polaris RZR XP 1000 EPS;
26   Polaris RZR XP 1000 EPS LE; Polaris RZR XP 1000 Ride Command; Polaris
27   RZR XP 4 1000; Polaris RZR XP Turbo; Polaris RZR XP Turbo Fox Edition;
28   Polaris RZR XP Turbo Dynamix Edition; Polaris RZR XP Turbo S; Polaris RZR
          CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                DECLARATION OF PAUL GUZMAN
                                            -1-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 5 of 41 Page ID #:5




 1   XP 1000 Premium; Polaris RZR 4 1000; Polaris RZR XP 1000 Limited Edition;
 2   Polaris RZR XP 1000; Polaris RZR S 1000; Polaris RZR S 1000 EPS; Polaris
 3   RZR S 900 Premium; Polaris RZR 900 Fox Edition; Polaris RZR S 900; Polaris
 4   RZR S 900 EPS; Polaris RZR S4 900 EPS; Polaris RZR 900 Premium; Polaris
 5   RZR RS1; Polaris RZR 900; Polaris RZR 4 900 EPS LE; Polaris RZR 4 900 EPS;
 6   Polaris RZR 900 EPS Trail; Polaris RZR 900 EPS; Polaris RZR 900 EPS XC
 7   Edition; Polaris RZR 900 Polaris; Polaris RZR 4 800 EPS LE; Polaris RZR 4 800
 8   EPS; Polaris RZR S 800 EPS; Polaris RZR S 800 LE; Polaris RZR S 800; Polaris
 9   RZR 800 EPS LE; Polaris RZR 800 EPS XC Edition; Polaris RZR 800 Polaris
10   Pursuit; Polaris RZR 800; Polaris RZR 570 Premium; Polaris RZR 570 EPS Trail
11   LE; Polaris RZR 570 EPS Trail; Polaris RZR 570 EPS LE; Polaris RZR 570 EPS;
12   Polaris RZR 570; Polaris RZR S 570 570 EPS; Polaris RZR 170 EFI; Polaris RZR
13   Turbo EPS; Polaris Ranger Crew XP 1000 EPS NorthStar Edition; Polaris Ranger
14   XP 1000 NorthStar Edition; Polaris Ranger Crew XP 1000 EPS NorthStar HVAC
15   Edition; Polaris Ranger XP 1000 EPS NorthStar HVAC Edition ; Polaris Ranger
16   XP 1000 EPS NorthStar Edition; Polaris Ranger Crew XP 1000 High Lifter
17   Edition; Polaris Ranger XP 1000 High Lifter Edition; Polaris Ranger Crew XP
18   1000 EPS High Lifter Edition; Polaris Ranger XP 1000 EPS High Lifter Edition;
19   Polaris Ranger Crew XP 1000 EPS Back Country Edition; Polaris Ranger XP
20   1000 EPS Back Country Limited Edition; Polaris Ranger Crew XP 1000 EPS
21   20th Anniversary Limited Edition; Polaris Ranger XP 1000 EPS 20th Anniversary
22   Limited Edition; Polaris Ranger Crew XP 1000 Texas Edition; Polaris Ranger XP
23   1000 Texas Edition; Polaris Ranger Crew XP 1000 Premium; Polaris Ranger
24   Crew XP 1000 EPS Premium; Polaris Ranger XP 1000 Premium; Polaris Ranger
25   Crew XP 1000 EPS; Polaris Ranger XP 1000 EPS; Polaris Ranger XP 1000 EPS
26   Ranch Edition; Polaris Ranger XP 1000 EPS Hunter Edition; Polaris Ranger XP
27   1000; Polaris Ranger Crew XP 900 EPS; Polaris Ranger XP 900 EPS; Polaris
28   Ranger XP 900 EPS Premium; Polaris Ranger Crew XP 900; Polaris Ranger XP
        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                              DECLARATION OF PAUL GUZMAN
                                          -2-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 6 of 41 Page ID #:6




 1   900; Polaris Ranger Crew XP 900-6 EPS; Polaris Ranger Crew XP 900-6; Polaris
 2   Ranger Crew XP 900-5 EPS; Polaris Ranger Crew XO 900-5; Polaris Ranger XP
 3   900; Polaris Ranger XP 900 EPS; Polaris Ranger XP 900 EPS High Lifter
 4   Edition; Polaris Ranger XP 900 EPS Hunter Deluxe Edition; Polaris Ranger XP
 5   900 EPS Hunter Edition; Polaris Ranger XP 900 EPS NorthStar Edition; Polaris
 6   Ranger XP 900 EPS Trail Edition; Polaris Ranger XP 900 EPS LE; Polaris
 7   Ranger XP 900 EPS Browning LE; Polaris Ranger XP 900 Deluxe; Polaris
 8   Ranger XP 570 EPS; Polaris Ranger XP 570; Polaris Ranger Crew 1000
 9   Premium; Polaris Ranger 1000 Premium; Polaris Ranger Crew 1000; Polaris
10   Ranger 1000 EPS; Polaris Ranger 1000; Polaris Ranger Crew 900 EPS; Polaris
11   Ranger Crew 900 EPS LE; Polaris Ranger Crew 900; Polaris Ranger Crew 900-6
12   EPS; Polaris Ranger Crew 900-6; Polaris Ranger 800 EFI; Polaris Ranger 800
13   Midsize; Polaris Ranger 800 EPS LE; Polaris Ranger Crew 800 EPS; Polaris
14   Ranger Crew 800; Polaris Ranger 800 EPS; Polaris Ranger Crew 570-6; Polaris
15   Ranger Crew 570-4 Premium; Polaris Ranger Crew 570-4 EPS; Polaris Ranger
16   Crew 570-4; Polaris Ranger Crew 570 EPS; Polaris Ranger Crew 570 EPS LE;
17   Polaris Ranger Crew EPS 570 Full-Size; Polaris Ranger 570 EPS; Polaris Ranger
18   570 EPS Hunter Edition; Polaris Ranger Crew 570 EFI; Polaris Ranger 570 EFI;
19   Polaris Ranger Crew 570 Full-Size; Polaris Ranger 570 Full-Size; Polaris Ranger
20   Crew 570; Polaris Ranger 570; Polaris Ranger 500; Polaris Ranger 400; Polaris
21   Ranger 150 EFI; Polaris Ranger 6X6; Polaris Ranger Diesel HST Deluxe; Polaris
22   Ranger Diesel HST; Polaris Ranger Crew Diesel; Polaris Ranger Diesel; Polaris
23   Ranger EV; Polaris Ranger EV LI-ION; Polaris Ranger ETX; Polaris General 4
24   1000 EPS Deluxe; Polaris General 4 1000; Polaris General 4 1000 EPS; Polaris
25   General 4 1000 Ride Command Edition; Polaris General 1000 Deluxe; Polaris
26   General 1000 Premium; Polaris General 1000; Polaris General 1000 Ride
27   Command Edition; Polaris General 1000 Hunter Edition; Polaris General 1000
28   Limited Edition; Polaris General 1000 EPS; Polaris General 1000 EPS Deluxe;
        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                              DECLARATION OF PAUL GUZMAN
                                          -3-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 7 of 41 Page ID #:7




 1   Polaris General 1000 EPS Hunter Edition; and Polaris General 1000 EPS Ride
 2   Command Edition.
 3         3.     Polaris includes nice stickers like the following to suggest that their
 4   vehicles meet these OSHA requirements:
 5
 6
 7         4.     The stickers are placed on Class Vehicles and are visible at the point
 8   of sale where consumers are also informed that Class Vehicles meet all applicable
 9   standards and regulations, including self-adopted regulations, and meet OSHA
10   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
11         5.     None of the Class Vehicles sold by Polaris meet the OSHA
12   requirements of 29 C.F.R. § 1928.53. Polaris tells all of their customers that their
13   ROPS systems are safe because they meet this standard. They do not. Polaris has
14   also staved off federal regulations by the U.S. Consumer Product Safety
15   Commission (“CPSC”) in part by causing the adoption of newly created industry
16   standards as part of the self-regulation revolution. Even after adopting farm
17   tractor standards issued for worker safety on farms in the early 1970s, Polaris
18   cheats and does not even meet those standards.
19         6.     Roof strength is a vital safety concern to consumers given the strong
20   likelihood of UTVs rolling over. The failure to meet all applicable federal and
21   state statutes, standards, regulations, and self-adopted regulations, including
22   OSHA 29 C.F.R. § 1928.53 requirements is material information for consumers
23   purchasing/leasing UTVs, such as the Class Vehicles.
24         7.     While many violations are described below with specificity, this
25   Complaint alleges violations of the statutes cited in their entirety.
26         8.     Unless otherwise stated, Plaintiffs allege that any violations by
27   Polaris were knowing and intentional, and that Polaris did not maintain procedures
28   reasonably adapted to avoid any such violation.
        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                              DECLARATION OF PAUL GUZMAN
                                          -4-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 8 of 41 Page ID #:8




 1            9.    Unless otherwise indicated, the use of any defendant’s name in this
 2   Complaint includes all agents, employees, officers, members, directors, heirs,
 3   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
 4   insurers of that defendant’s name.
 5   II.      UTVS SOLD BY POLARIS
 6            10.   A UTV is a motorized vehicle with four or more low pressure tires
 7   designed for off-road use and intended by the manufacturer primarily for
 8   recreational use by one or more persons. UTVs are a relatively new product in the
 9   motorized off-road category, and their speed and design make them unique from
10   all-terrain vehicles (“ATV(s)”). The main distinction is that an ATV is defined by
11   federal law, in part as: any motorized, off-highway vehicle designed to travel on 3
12   or 4 wheels, having a seat designed to be straddled by the operator and handlebars
13   for steering control. 15 U.S.C. § 2089(e)(1)(A).
14            11.   A UTV, unlike an ATV, has traditional seating like an automobile
15   with bench or bucket seats, a restraint system and is equipped with a steering
16   wheel. UTVs are similar in design to golf carts with throttle and brake pedals.
17   While golf carts travel approximately 15 miles per hour or less, UTVs such as the
18   Polaris Rangers and Razors have top speeds between well in excess of 60 miles
19   per hour. Polaris UTVs are powered by strong engines with up to 181 horsepower.
20            12.   The images depicted below are from Polaris’ most recent earnings
21   report and website. They show the Rangers and Razors, which do not look like
22   slow 1970s farm tractors:
23
24
25
26
27
28
           CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                 DECLARATION OF PAUL GUZMAN
                                             -5-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 9 of 41 Page ID #:9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          13.   UTVs were introduced into the United States market in the late
16   1990s. In 1998, only 2,000 UTV s were sold, all by one manufacturer. Polaris
17   entered the market in 2000. By 2003, 20,000 UTVs were sold in the United States.
18   That number then grew dramatically. There was a 19% growth from calendar year
19   2006 over 2005 levels with approximately 255,000 UTVs sold worldwide. In its
20   most recent second quarter of 2019 earnings report, Polaris estimated nearly 1
21   billion in gross sales in the quarter. Polaris possess the top spot in the North
22   American market share ranks and have three fold lead on their nearest competitor.
23          14.   Polaris UTVs are sold at retail with an approximate median base
24   price of around $12,999.99 and sell at prices exceeding $20,000.00. The price is
25   similar to entry and midsize automobiles.
26   III.   JURISDICTION AND VENUE
27          15.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because
28   Plaintiffs, residents of Orange County in the State of California, seek relief on
        CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                              DECLARATION OF PAUL GUZMAN
                                          -6-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 10 of 41 Page ID #:10




  1   behalf of a California class, but the Defendants do not have their principal place of
  2   business in California, but Minnesota. In addition, the matter in controversy
  3   exceeds $5,000,000 exclusive of interest and costs. Therefore, both diversity
  4   jurisdiction and the damages threshold under the Class Action Fairness Act of
  5   2005 (“CAFA”) are present, and this Court has jurisdiction.
  6         16.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following
  7   reasons: (i) the conduct complained of herein occurred within this judicial district;
  8   and (ii)) Defendants conducted business within this judicial district at all times
  9   relevant. Furthermore, the entity that adopted the self-regulation of 29 C.F.R. §
 10   1928.53 is the Recreational Off-Highway Vehicle Association (“ROHVA”). That
 11   entity financed significantly by Polaris is based in Irvine, California in Orange
 12   County.
 13         17.    Because Defendants conducted business within the State of
 14   California at all time relevant, personal jurisdiction is established.
 15   IV.   PARTIES
 16         18.    Plaintiff Paul Guzman (“Guzman”) is an individual who resides in
 17   the County of Orange, State of California. Plaintiff is a member of the putative
 18   class defined herein.
 19         19.    Plaintiff Jeremy Albright (“Albright”) is an individual who resides in
 20   the County of Orange, State of California. Plaintiff is a member of the putative
 21   class defined herein.
 22         20.    Plaintiffs are informed and believe, and upon such information and
 23   belief allege thereon, that defendant POLARIS INDUSTRIES, INC. is a Delaware
 24   Corporation with its principal place of business at 2100 Highway 55, Medina,
 25   Minnesota 55340-9770. Its agent for service of process is The Corporation Trust
 26   Company, 1209 Orange Street, Wilmington, Delaware 19801.
 27         21.    Plaintiffs are informed and believe, and upon such information and
 28   belief allege thereon,, that defendant POLARIS SALES, INC, is a Minnesota
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                           -7-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 11 of 41 Page ID #:11




  1   Corporation with its principal place of business at 2100 Highway 55, Medina,
  2   Minnesota 55340-9770. Its agent for service of process in California is CT
  3   Corporation System located at 818 West 7th Street, Suite 930, Los Angeles,
  4   California 90017.
  5         22.    Plaintiffs are informed and believe, and upon such information and
  6   belief allege thereon, that defendant POLARIS INDUSTRIES, INC. is a
  7   Minnesota Corporation with its principal place of business at 2100 Highway 55,
  8   Medina, Minnesota 55340-9770. It is the parent company of both defendant
  9   POLARIS INDUSTRIES, INC. the Delaware Corporation and Polaris Sales, Inc.
 10   Its agent for service of process is CT Corporation System Inc., 101 Date Street N.,
 11   St. Paul, Minnesota 55117-5603.
 12         23.    Polaris maintains their largest and distribution center facility in
 13   California. Polaris at all relevant times herein sold vehicles to members of the
 14   general public as well as designing, testing, manufacturing, inspecting,
 15   distributing, recalling them, and warning and instructing users on the safe use of
 16   the motor vehicles, including the subject vehicle, in exchange for valuable
 17   consideration in Orange County.
 18         24.    The above named Defendants, and their subsidiaries and agents, are
 19   collectively referred to as “Defendants.” The true names and capacities of the
 20   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 21   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
 22   names. Each of the Defendants designated herein as a DOE is legally responsible
 23   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
 24   the Complaint to reflect the true names and capacities of the DOE Defendants
 25   when such identities become known.
 26         25.    Plaintiffs are informed and believe, and thereon allege, that at all
 27   relevant times, each and every Defendant was acting as an agent and/or employee
 28   of each of the other Defendants, and was the owner, agent, servant, joint venturer
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                           -8-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 12 of 41 Page ID #:12




  1   and employee, each of the other and each was acting within the course and scope
  2   of its ownership, agency, service, joint venture and employment with the full
  3   knowledge and consent of each of the other Defendants. Plaintiffs are informed
  4   and believe, and based thereon allege, that each of the acts and/or omissions
  5   complained of herein was made known to, and ratified by, each of the other
  6   Defendants.
  7           26.   At all times mentioned herein, each and every Defendant was the
  8   successor of the other and each assumes the responsibility for each other’s acts
  9   and omissions.
 10   V.      FACTUAL ALLEGATIONS
 11           A.    The Government Considers Regulations for UTVs
 12           27.   Polaris UTVs are subject to product safety standards administered by
 13   the CPSC, not the National Highway Traffic Safety Administration (“NHTSA”).
 14   UTVs are “consumer products” that can be regulated by the CPSC via the Consumer
 15   Product Safety Act. 15 U.S.C. § 2052(a).
 16           28.   On December 12, 2008, the CPSC met with representatives of
 17   ROVHA to discuss the development of a standard to be certified by the American
 18   National Standards Institute (“ANSI”). The standards discussed, at this time,
 19   involved stability standards. ROHVA then sent over in June 2009, proposed
 20   voluntary standards, including one for the ROPS system. Ken D’Entremont and
 21   Mary McConnell attended the meeting for Polaris. Paul Vitrano attended for
 22   ROHVA.
 23           29.   In 2009, the CPSC began the process of considering regulatory action
 24   of UTVs. (In CPSC nomenclature they are ROVs.) It issued a Notice of Proposed
 25   Rulemaking. The CPSC noted that farm vehicles have maximum speeds of 25
 26   mph or less, while UTVs at the time could exceed 30 mph. The CPSC identified
 27   its databases of Injury and Potential Injury Incidents (IPII) and In-Depth
 28   Investigation (INDP) for incidents between January 2003 and August 2009
           CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                 DECLARATION OF PAUL GUZMAN
                                             -9-
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 13 of 41 Page ID #:13




  1   involving 181 incidents, including 116 fatalities and 152 other injuries. The
  2   injuries included deglovings, fractures and crushing injuries to victims’ legs, feet,
  3   arms and hands, resulting in amputations at times. 69% of the injuries occurred in
  4   rollover incidents.
  5         30.    By April 2013, the CPSC was aware of 428 incidents resulting in 231
  6   fatalities and 388 other injuries. 150 of the 231 deaths were in rollover accidents.
  7         B.     The 1970s OSHA Regulation for ROPS on Farm Tractors
  8         31.    In 1972, the U.S. Department of Labor concerned that “[t]ractor roll-
  9   overs have been a major cause of employee injury and death on the farm”
 10   appointed the Standards Advisory Committee on Agriculture to make a ROPS
 11   standard a priority.
 12         32.    After the notice of proposed rulemaking notice period, the
 13   Department of Labor, via OSHA promulgated 29 C.F.R. §§ 1928.51 (definitions),
 14   1928.52 and 1928.53 (ROPS strength test).
 15         33.    The test for the ROPS strength involves forces applied to the ROPS
 16   system and it measures the deflection caused by the force. If there is too much
 17   deflection the ROPS system fails the tests. How much force is applied, according
 18   to the regulation depends on the tractor weight.
 19         34.    Tractor weight is defined pursuant to 29 C.F.R. §§ 1928.51(a)(4) as:
 20
            “Tractor weight” includes the protective frame or enclosure, all fuels,
 21         and other components required for normal use of the tractor. Ballast
 22         shall be added as necessary to achieve a minimum total weight of
            110 lb. (50.0 kg.) per maximum power take-off horse power at the
 23         rated engine speed or the maximum, gross vehicle weight specified by
 24         the manufacturer, whichever is the greatest. From end weight shall
            be at least 25 percent of the tractor test weight. In case power take-
 25         off horsepower is not available, 95 percent of net engine flywheel
 26         horsepower shall be used.

 27         35.    Thus, the weight to be tested is either the gross vehicle weight (about
 28   2,000 to 2,400 pounds, or the 110 pounds multiplied by the maximum power take
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 10 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 14 of 41 Page ID #:14




  1   off horse power. The statute specifically indicates if the tractor is not one where
  2   you can measure the “power take off” horsepower, or PTO, then 95 percent of net
  3   engine flywheel horsepower is used.
  4            C.    ROHVA, a Polaris-Controlled Entity, Adopts the 29 C.F.R. §
  5                  1928.53 Test
  6            36.   In order to avoid CPSC promulgating actual regulations, Polaris and
  7   the industry set up new standards with which they would comport. One of these
  8   was for the strength of the ROPS system. This was done via ROHVA, which is
  9   controlled, in part by Polaris. ROHVA adopted the tractor ROPS test of 29 C.F.R.
 10   §§ 1928.51, et seq., This was then made into an ANSI standard.
 11            D.    Polaris Cheats and None of the Class Vehicles Passes the 29
 12                  C.F.R. § 1928.53 Test
 13            37.   The Class Vehicles consisting of 2015 to 2019 Polaris UTVs are
 14   believed to have horsepower ranging from approximately 168 horsepower to 68
 15   horsepower for the smaller 2-door Rangers.
 16            38.   For every model of Class Vehicles, Polaris tested the vehicles by the
 17   gross vehicle weight. Polaris intentionally refused to test at 110 pounds times
 18   either the maximum power take off horsepower or 95% of the net engine flywheel
 19   horsepower. For example, the 2019 RZR XP 4 Turbo is tested at 2750 pounds (the
 20   gross vehicle weight is 2713 pounds). It has 168 horsepower. 95% of 168
 21   horsepower is 159.6. Rounding down, would be 159. So, 110 pounds multiplied
 22   by 159 is 17,490. The correct “W” or tractor weight in the test, should be 17,490
 23   pounds. Polaris intentionally refused to use the correct tractor weight of
 24   approximately 17,490 pounds. Instead, it used 2,750 pounds. Polaris did not
 25   comply with the test. Polaris misled all Class members.
 26   ///
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 11 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 15 of 41 Page ID #:15




  1         39.    The Polaris vehicles are lighter and have much stronger engines than
  2   farm tractors. Hence, their gross vehicle weights are comparatively lower, and 110
  3   pounds times their PTO horsepower (or 95% of the net fly wheel horsepower) is
  4   going to be larger than that of the farm tractors.
  5         40.    In fact, the gross vehicle weight, due the specifications of the Class
  6   Vehicles should never be used for the OSHA tests. 110 pounds times the PTO
  7   horsepower (or 95% of the net fly wheel horsepower) of each Class Vehicle is
  8   substantially greater than the gross vehicle weights.
  9         41.    Not a single Class Vehicle has been tested using the proper Tractor
 10   Weight pursuant to 29 C.F.R. §§ 1928.51, et seq., Polaris advertised and told the
 11   public that each and every Class Vehicle passed the OSHA 29 C.F.R. § 1928.53
 12   test. None did.
 13         42.    In failing to provide consumers accurate and truthful information
 14   about the true nature and characteristics of the Class Vehicles pertaining to
 15   compliance with all applicable federal and state statutes, standards, and
 16   regulations, including self-adopted regulations, specifically OSHA requirements
 17   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
 18   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
 19   faced with a strong likelihood of serious injury or death.
 20         43.    Polaris is believed to have digital computer models of the ROPS
 21   system that can be inputted into commercially available computer aided
 22   engineering programs. They test the ROPS system via an outside entity and using
 23   the computer aided engineering systems. It would be easy to ascertain whether the
 24   ROPS system meet the tests by inputting the correct Tractor Weight instead of the
 25   lower gross vehicle weight.
 26         E.     Plaintiffs’ Transactions
 27         44.    On or around February 29, 2016, Albright purchased a 2016 Polaris
 28   RZR XP in Orange County, California.
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 12 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 16 of 41 Page ID #:16




  1            45.   In or around November 2018, Guzman purchased a 2018 Polaris
  2   RZR XP in Orange County, California.
  3            46.   Both of Plaintiff’s Polaris vehicles contained the stickers at the time
  4   of sale as depicted below, suggesting that their vehicles meet these OSHA
  5   requirements:
  6
  7
  8            47.   The stickers placed on Plaintiffs’ Polaris vehicles as well as Class
  9   Vehicles and are visible at the point of sale where consumers are also informed
 10   that Class Vehicles meet all applicable standards and regulations, including self-
 11   adopted regulations, and meet OSHA requirements of 29 C.F.R. § 1928.53, when
 12   in fact, they do not.
 13            48.   None of the Class Vehicles sold by Polaris meet the OSHA
 14   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
 15   ROPS systems are safe because they meet this standard. They do not.
 16            49.   But for Defendants’ misrepresentations, misleading and fraudulent
 17   statements, Plaintiffs would not have purchased the vehicles or would have paid
 18   substantially less for the vehicles than the purchase price of upwards of
 19   $20,000.00 each. Plaintiffs did not receive the benefit of the bargain.
 20            50.   In failing to provide consumers accurate and truthful information
 21   about the true nature and characteristics of the Class Vehicles pertaining to
 22   compliance with all applicable federal and state statutes, standards, and
 23   regulations, including self-adopted regulations, specifically OSHA requirements
 24   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
 25   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
 26   faced with a strong likelihood of serious injury or death.
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 13 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 17 of 41 Page ID #:17




  1   VI.      CLASS ALLEGATIONS
  2            51.   Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules
  3   of Civil Procedure and/or other applicable law, on behalf of themselves and all
  4   others similarly situated, as members of the proposed class (hereafter "the Class")
  5   defined as follows:
  6                  All persons in California that purchased a Class Vehicle
  7                  in the four years preceding the filing of this Complaint.
  8            52.   Excluded from the Class are governmental entities, Defendants, any
  9   entity in which Defendants have a controlling interest, and Defendants’ officers,
 10   directors, affiliates, legal representatives, employees, co-conspirators, successors,
 11   subsidiaries, and assigns. Also excluded from the Class are any judges, justices or
 12   judicial officers presiding over this matter and the members of their immediate
 13   families and judicial staff.
 14            53.   Plaintiffs do not know the exact number of persons in the Class, but
 15   believe them to be in the several hundreds, if not thousands, making joinder of all
 16   these actions impracticable.
 17            54.   The identity of the individual members is ascertainable through
 18   Defendants’ and/or Defendants’ agents’ records or by public notice.
 19            55.   There is a well-defined community of interest in the questions of law
 20   and fact involved affecting the members of the Class.
 21            56.   Plaintiffs will fairly and adequately protect the interest of the Class.
 22            57.   Plaintiffs retained counsel experienced in consumer class action
 23   litigation.
 24            58.   Plaintiffs’ claims are typical of the claims of the Class, which all
 25   arise from the same operative facts involving Defendants’ practices.
 26            59.   A class action is a superior method for the fair and efficient
 27   adjudication of this controversy.
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 14 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 18 of 41 Page ID #:18




  1         60.       Class-wide damages are essential to induce Defendants to comply
  2   with the federal and state laws alleged in the Complaint.
  3         61.       Class members are unlikely to prosecute such claims on an individual
  4   basis since the individual damages are small. Management of these claims is
  5   likely to present significantly fewer difficulties than those presented in many class
  6   claims, e.g., securities fraud.
  7         62.       Plaintiffs and the Class seek injunctive relief against Defendants to
  8   preclude Defendants from advertising that the Class Vehicles comply with OSHA
  9   29 C.F.R. § 1928.53 until they meet the tests using the correct Tractor Weight as
 10   defined in 29 C.F.R. § 1928.51(a)(4).
 11         63.       On April 6, 2017 in McGill v. Citibank, N.A., 2 Cal.5th 945 (2017),
 12   the California Supreme Court ruled that any contract that waives the statutory
 13   remedy of public injunctive relief under the Unfair Competition Law, False
 14   Advertising Law, and Consumers Legal Remedies Act is contrary to California
 15   public policy and this unenforceable under California law. Plaintiffs and the Class
 16   seek injunctive relief under the Unfair Competition Law, Cal. Bus. & Prof. Code
 17   §§ 17200, et seq. due to Defendants’ violation of the False Advertising Law,
 18   Consumer Legal Remedies Act, Breach of Express Warranty, and Breach of
 19   Implied Warranty based on Defendants’ unlawful, unfair, and fraudulent business
 20   practices and misleading advertisements that the Class Vehicles meet all
 21   applicable federal and state statutes, standards, regulations, including OSHA
 22   requirements of 29 C.F.R § 1928.53. Plaintiffs and the Class seek to enjoin
 23   Defendants’ illegal business practices of advertising and informing consumers that
 24   the Class Vehicles meet meet all applicable federal and state statutes, standards,
 25   regulations, including OSHA requirements of 29 C.F.R § 1928.53, when they in
 26   fact, do not.
 27         64.       As such, Plaintiffs and the Class seek public injunctive relief to
 28   prevent Defendants from continuing with their unlawful business acts and
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 15 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 19 of 41 Page ID #:19




  1   practices as alleged herein to ensure that Defendants do not continue to harm the
  2   general public by continuing to engage in the unlawful business acts and practices
  3   as alleged herein.
  4         65.    Plaintiffs, individually, and on behalf of all California consumers,
  5   seek individual, representative, and public injunctive relief and any necessary
  6   order or judgments that will prevent Defendants from continuing with their
  7   unlawful business acts and practices as alleged herein.
  8         66.    Defendants acted on grounds generally applicable to the Class
  9   thereby making appropriate final declaratory relief with respect to the Class as a
 10   whole.
 11         67.    Members of the Class are likely to be unaware of their rights.
 12         68.    Plaintiffs contemplate providing notice to the putative class members
 13   by direct mail in the form of a postcard and via publication.
 14         69.    Plaintiffs request certification of a hybrid class combining the
 15   elements of Fed. R. Civ. P. 23(b)(3) for monetary damages and Fed. R. Civ. P.
 16   23(b)(2) for equitable relief.
 17         70.    This action is properly maintainable as a class action. This action
 18   satisfies the numerosity, typicality, adequacy, predominance and superiority
 19   requirements for a class action.
 20         71.    Numerosity: The proposed Class is so numerous that individual
 21   joinder of all members is impracticable. Due to the nature of the trade and
 22   commerce involved, Plaintiffs do not know the number of members in the Class,
 23   but believe the Class members number in the thousands, if not more. Plaintiffs
 24   allege that the Class may be ascertained by the records maintained by Defendants.
 25         72.    Plaintiffs and members of the Class were harmed by the acts of
 26   Defendants in at least the following ways: violation of California’s Consumers
 27   Legal Remedies Act, Cal. Civ. Code §§ 1770(a)(5), (a)(7), (a)(9), (a)(13), (a)(14)
 28   and (a)(19); violations of California’s Unfair Competition Law and False
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 16 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 20 of 41 Page ID #:20




  1   Advertising Law; fraudulent concealment; violations of the Song-Beverly Act for
  2   breach of the express warranties as well as implied warranties; and breach of the
  3   implied warranty of merchantability.
  4         73.     Commonality: There are questions of law and fact common to
  5   Plaintiffs and the Class that predominate over any questions affecting only
  6   individual members of the Class. These common questions of law and fact
  7   include, without limitation:
  8            i.   Whether Defendants failed to test the Class Vehicles using the
  9                 correct Tractor Weight as defined by 29 C.F.R. § 1928.51(a)(4);
 10           ii.   Whether Defendants violated Cal. Civ. Code §§ 1770, et seq.;
 11          iii.   Whether Defendants’ practices are “unfair” as defined by Cal. Bus. &
 12                 Prof. Code §§ 17200, et seq.;
 13          iv.    Whether Defendants’ practices are “illegal” as defined by Cal. Bus.
 14                 & Prof. Code §§ 17200, et seq.;
 15           v.    Whether Defendants’ practices are “fraudulent” as defined by Cal.
 16                 Bus. & Prof. Code §§ 17200, et seq.;
 17          vi.    Whether such practices violate Cal. Bus. & Prof. Code §§ 17200, et
 18                 seq.;
 19         vii.    Whether Defendants violated Cal. Bus. & Prof. Code §§ 17500, et
 20                 seq.;
 21        viii.    Whether Plaintiffs and Class Members are entitled to restitution
 22                 under Cal. Bus. & Prof. Code § 17200-17203;
 23          ix.    Whether Plaintiffs and Class Members are entitled to
 24                 declaratory/injunctive relief under Cal. Bus. & Prof. Code § 17535;
 25           x.    Whether Plaintiffs and Class Members are entitled to attorneys’ fees
 26                 and costs under Cal. Code Civ. Proc. § 1021.5; and
 27          xi.    Whether Plaintiffs and Class Members are entitled to statutory
 28                 damages.
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 17 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 21 of 41 Page ID #:21




  1            74.   Typicality: Plaintiffs’ claims are typical of the claims of members of
  2   the Class, as Plaintiff s were subject to the same common course of conduct by
  3   Defendants as all Class members. The injuries to each member of the Class were
  4   caused directly by Defendants’ wrongful conduct as alleged herein.
  5            75.   Adequacy of Representation: Plaintiffs will fairly and adequately
  6   represent and protect the interests of the Class. Plaintiffs retained counsel with
  7   substantial experience in handling complex class action litigation and litigation
  8   against product manufacturers. Plaintiffs and their counsel are committed to
  9   prosecuting this action vigorously on behalf of the Class, and have financial
 10   resources to do so.
 11            76.   Superiority of Class Action: A class action is superior to other
 12   available methods for the fair and efficient adjudication of the present
 13   controversy. Class members have little interest in individually controlling the
 14   prosecution of separate actions because the individual damage claims of each
 15   Class member are not substantial enough to warrant individual filings. In sum, for
 16   many if not most Class members, a class action is the only feasible mechanism
 17   that will allow them an opportunity for legal redress and justice. The conduct of
 18   this action as a class action in this forum, with respect to some or all of the issues
 19   presented herein, presents fewer management difficulties, conserves the resources
 20   of the parties and of the court system, and protects the rights of each Class
 21   member.
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 18 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 22 of 41 Page ID #:22




  1          77.   Moreover, individualized litigation would also present the potential
  2   for varying, inconsistent, or incompatible standards of conduct for Defendants,
  3   and would magnify the delay and expense to all parties and to the court system
  4   resulting from multiple trials of the same factual issues. The adjudication of
  5   individual Class members’ claims would also, as a practical matter, be dispositive
  6   of the interests of other members not parties to the adjudication, and could
  7   substantially impair or impede the ability of other Class members to protect their
  8   interests.
  9          78.   Plaintiffs and the members of the Class have suffered and will
 10   continue to suffer harm as a result of Defendants’ unlawful and wrongful conduct.
 11   Defendants have acted, or refused to act, on grounds generally applicable to the
 12   Class, thereby making appropriate final and injunctive relief with regard to the
 13   members of the Class as a whole.
 14   VII. CAUSES OF ACTION
 15                             FIRST CAUSE OF ACTION
 16         VIOLATION OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
 17                            CAL. CIV. CODE §§ 1750, ET SEQ.
 18     (Against All Defendants on Behalf of Plaintiff Paul Guzman and the Class)
 19          79.   Plaintiffs hereby incorporate by reference and re-allege each and
 20   every allegation set forth in each and every preceding paragraph of this
 21   Complaint, as though fully set forth herein.
 22          80.   The California Consumers Legal Remedies Act (the “CLRA”),
 23   Cal. Civ. Code §§ 1770, et seq., was enacted to protect consumers against
 24   unfair and deceptive business practices. It creates a non-exclusive statutory
 25   remedy for unfair methods of competition and unfair or deceptive acts or
 26   business practices. Its self-declared purpose is to protect consumers against these
 27   unfair and deceptive business practices, and to provide efficient and economical
 28   procedures to secure such protection. Cal. Civ. Code § 1760. The CLRA was
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 19 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 23 of 41 Page ID #:23




  1   designed to be liberally construed and applied in favor of consumers to promote
  2   its underlying purposes. Id. The CLRA applies to Defendants’ acts and
  3   practices described herein because it extends to transactions that are intended to
  4   result, or which have resulted, in the sale or lease of goods or services to
  5   Plaintiffs and others similarly situated.
  6            81.   The Class Vehicles are a “good” within the meaning of Cal. Civ.
  7   Code § 1761(a), and the transactions/agreements are “transactions” within the
  8   meaning of Cal. Civ. Code § 1761(e).
  9            82.   Plaintiffs and Class Members are “consumers” within the meaning of
 10   Cal. Civ. Code § 1761(d). Plaintiff and Class Members and Defendants are
 11   “persons” within the meaning of Cal. Civ. Code § 1761(c).
 12            83.   The CLRA prohibits “unfair methods of competition and unfair or
 13   deceptive acts or practices,” including but not limited to:
 14            (a)   Cal. Civ. Code § 1770(a)(5) “Representing that goods or services
 15                  haves sponsorship, approval, characteristics, ingredients, uses,
 16                  benefits, or quantities which they do not have or that a person has a
 17                  sponsorship, approval, status, affiliation, or connection which he or
 18                  she does not have”;
 19            (b)   Cal. Civ. Code § 1770(a)(7) “Representing that goods or services are
 20                  of a particular standard, quality, or grade, or that goods are of a
 21                  particular style or model, if they are of another”;
 22            (c)   Cal. Civ. Code § 1770(a)(9) “Advertising goods or service with
 23                  intent not to sell them as advertised”;
 24            (d)   Cal. Civ. Code § 1770(a)(13) “Making false or misleading statements
 25                  of fact concerning reasons for, existence of, or amounts of price
 26                  reductions”;
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 20 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 24 of 41 Page ID #:24




  1            (e)   Cal. Civ. Code § 1770(a)(14) “Represent that a transaction confers or
  2                  involves rights, remedies, or obligations which it does not have or
  3                  involve, or which are prohibited by law”;
  4            (f)   Cal. Civ. Code § 1770(a)(16) “Represent that the subject of a
  5                  transaction has been supplied in accordance with a previous
  6                  representation when it has not”; and
  7            (g)   Cal. Civ. Code § 1770(a)(19) “Inserting an unconscionable provision
  8                  in the contract.
  9            84.   Any waiver by Plaintiffs and Class Members of the provisions of the
 10   CLRA is contrary to public policy and is unenforceable and void under Cal. Civ.
 11   Code § 1751.
 12            85.   Polaris includes nice stickers like the following to suggest that their
 13   vehicles meet these OSHA requirements:
 14
 15
 16            86.   The stickers are placed on Class Vehicles and are visible at the point
 17   of sale where consumers are also informed that Class Vehicles meet all applicable
 18   standards and regulations, including self-adopted regulations, and meet OSHA
 19   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
 20            87.   None of the Class Vehicles sold by Polaris meet the OSHA
 21   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
 22   ROPS systems are safe because they meet this standard. They do not.
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 21 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 25 of 41 Page ID #:25




  1            88.     In failing to provide consumers accurate and truthful information
  2   about the true nature and characteristics of the Class Vehicles pertaining to
  3   compliance with all applicable federal and state statutes, standards, and
  4   regulations, including self-adopted regulations, specifically OSHA requirements
  5   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
  6   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
  7   faced with a strong likelihood of serious injury or death.
  8            89.     Pursuant to Cal. Civ. Code § 1782, Plaintiffs intend to notify
  9   Defendants of the particular violations of Cal. Civ. Code § 1770 (the “Notice
 10   Letter”). If Defendants fail to comply with Plaintiffs’ demands within thirty days
 11   of receipt of the Notice Letter, pursuant to Cal. Civ. Code § 1782, Plaintiffs will
 12   amend this Complaint to request damages and other monetary relief under the
 13   CLRA.
 14                               SECOND CAUSE OF ACTION
 15                  VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW,
 16                          CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.)
 17            (Against All Defendants on Behalf of All Plaintiffs and the Class)
 18            90.     Plaintiffs hereby incorporate by reference and re-allege each and
 19   every allegation set forth in each and every preceding paragraph of this
 20   Complaint, as though fully set forth herein.
 21            91.     The California Unfair Competition Law, Cal. Bus. & Prof. Code §§
 22   17200, et seq., (“UCL”) prohibits any unlawful, unfair or fraudulent business act
 23   or practice.
 24            UNLAWFUL
 25             92.    Defendants committed “unlawful” business acts and practices by
 26   engaging in conduct that violates the CLRA, Cal. Civ. Code §§ 1770(a)(5), (a)(7),
 27   (a)(9), (a)(13), (a)(14) and (a)(19) as well as California’s False Advertising Law.
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 22 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 26 of 41 Page ID #:26




  1         93.    Such conduct is ongoing and continues to this date and violates the
  2   unlawful prong of the UCL.
  3         FRAUDULENT
  4         94.     In order to prevail under the “fraudulent” prong of the UCL, a
  5   consumer must allege that the fraudulent business practice was likely to deceive
  6   members of the public.
  7         95.    The test for “fraud” as contemplated by Cal. Bus. & Prof. Code §§
  8   17200, et seq. is whether the public is likely to be deceived. Unlike common law
  9   fraud, a UCL violation can be established even if no one was actually deceived,
 10   relied upon the fraudulent practice, or sustained any damage.
 11         96.    Polaris includes nice stickers like the following to suggest that their
 12   vehicles meet these OSHA requirements:
 13
 14
 15         97.    The stickers are placed on Class Vehicles and are visible at the point
 16   of sale where consumers are also informed that Class Vehicles meet all applicable
 17   standards and regulations, including self-adopted regulations, and meet OSHA
 18   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
 19         98.    None of the Class Vehicles sold by Polaris meet the OSHA
 20   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
 21   ROPS systems are safe because they meet this standard. They do not.
 22         99.    Defendants fraudulently informed Plaintiffs and the Class that the
 23   Class Vehicles passed the OSHA 29 C.F.R. § 1928.53 test when Polaris used the
 24   inappropriate gross vehicle weight instead of 110 pounds multiplied by either the
 25   maximum power take off horsepower of 95% of the net flywheel horsepower,
 26   which would be between four and nearly seven times a greater force for the test.
 27   This induced Plaintiffs and other class members to purchase the Class Vehicles at
 28   inflated prices based on those misrepresentations.
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 23 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 27 of 41 Page ID #:27




  1            100. In failing to provide consumers accurate and truthful information
  2   about the true nature and characteristics of the Class Vehicles pertaining to
  3   compliance with all applicable federal and state statutes, standards, and
  4   regulations, including self-adopted regulations, specifically OSHA requirements
  5   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
  6   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
  7   faced with a strong likelihood of serious injury or death.
  8            101. Thus, Defendants’ conduct has violated the “fraudulent” prong of
  9   Cal. Bus. & Prof. Code § 17200.
 10            102. Such conduct is ongoing and continues to this date and violates the
 11   fraudulent prong of the UCL.
 12            103. On April 6, 2017 in McGill v. Citibank, N.A., 2 Cal.5th 945 (2017),
 13   the California Supreme Court ruled that any contract that waives the statutory
 14   remedy of public injunctive relief under the Unfair Competition Law, False
 15   Advertising Law, and Consumers Legal Remedies Act is contrary to California
 16   public policy and this unenforceable under California law. Plaintiffs and the Class
 17   seek injunctive relief under the Unfair Competition Law, Cal. Bus. & Prof. Code
 18   §§ 17200, et seq. due to Defendants’ violation of the False Advertising Law,
 19   Consumer Legal Remedies Act, Breach of Express Warranty, and Breach of
 20   Implied Warranty based on Defendants’ unlawful, unfair, and fraudulent business
 21   practices and misleading advertisements that the Class Vehicles meet all
 22   applicable federal and state statutes, standards, regulations, including OSHA
 23   requirements of 29 C.F.R § 1928.53. Plaintiffs and the Class seek to enjoin
 24   Defendants’ illegal business practices of advertising and informing consumers that
 25   the Class Vehicles meet meet all applicable federal and state statutes, standards,
 26   regulations, including OSHA requirements of 29 C.F.R § 1928.53, when they in
 27   fact, do not.
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 24 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 28 of 41 Page ID #:28




  1         104. As such, Plaintiffs and the Class seek public injunctive relief to
  2   prevent Defendants from continuing with their unlawful business acts and
  3   practices as alleged herein to ensure that Defendants do not continue to harm the
  4   general public by continuing to engage in the unlawful business acts and practices
  5   as alleged herein.
  6         105. Plaintiffs, individually, and on behalf of all California consumers,
  7   seek individual, representative, and public injunctive relief and any necessary
  8   order or judgments that will prevent Defendants from continuing with their
  9   unlawful business acts and practices as alleged herein.
 10         106. Plaintiffs seek declaratory relief, restitution and disgorgement of all
 11   profits obtained, and public injunctive relief as previously described.
 12                             THIRD CAUSE OF ACTION
 13             VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW,
 14                        CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
 15          (Against All Defendants on Behalf of All Plaintiffs and the Class)
 16         107. Plaintiff hereby incorporates by reference and re-alleges each and
 17   every allegation set forth in each and every preceding paragraph of this
 18   Complaint, as though fully set forth herein.
 19         108. Pursuant to the California False Advertising Law, Cal. Bus. & Prof.
 20   Code §§ 17500, et seq., (“FAL”) it is unlawful to engage in advertising “which is
 21   untrue or misleading, and which is known, or which by the exercise of reasonable
 22   care should be known, to be untrue or misleading.”
 23         109. Defendants caused to be made or disseminated through California
 24   and the United States, through advertising, marketing and other publications,
 25   statements that were untrue or misleading, including statements on the stickers on
 26   Class Vehicles and in nationally distributed print and video advertisements that
 27   the Class Vehicles were passed the OSHA 29 C.F.R. § 1928.53 test. These
 28   statements were known, or which by the exercise of reasonable care should have
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 25 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 29 of 41 Page ID #:29




  1   been known, to Defendants to be untrue and misleading to consumers, including
  2   Plaintiffs and the other Class Members.
  3            110. Polaris includes nice stickers like the following to suggest that their
  4   vehicles meet these OSHA requirements:
  5
  6
  7            111. The stickers are placed on Class Vehicles and are visible at the point
  8   of sale where consumers are also informed that Class Vehicles meet all applicable
  9   standards and regulations, including self-adopted regulations, and meet OSHA
 10   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
 11            112. None of the Class Vehicles sold by Polaris meet the OSHA
 12   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
 13   ROPS systems are safe because they meet this standard. They do not.
 14            113. In failing to provide consumers accurate and truthful information
 15   about the true nature and characteristics of the Class Vehicles pertaining to
 16   compliance with all applicable federal and state statutes, standards, and
 17   regulations, including self-adopted regulations, specifically OSHA requirements
 18   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
 19   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
 20   faced with a strong likelihood of serious injury or death.
 21            114. As a direct and proximate result of Defendants’ misleading and false
 22   advertising, Plaintiffs and the other Class Members have suffered injury in fact
 23   and have lost money or property. Plaintiffs reasonably relied upon Defendants’
 24   representations regarding the Class Vehicles. In reasonable reliance on
 25   Defendants’ false advertisements, Plaintiffs and other Class Members purchased,
 26   owned or leased Class Vehicles. In turn, Plaintiffs and other Class Members were
 27   have suffered injury in fact.
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 26 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 30 of 41 Page ID #:30




  1         115. The misleading and false advertising described herein presents a
  2   continuing threat to Plaintiffs and the Class Members in that Defendants persist
  3   and continue to engage in these practices, and will not cease doing so unless and
  4   until forced to do so by this Court. Defendants’ conduct will continue to cause
  5   irreparable injury to consumers unless enjoined or restrained. Plaintiffs are
  6   entitled to preliminary and permanent injunctive relief ordering Defendants to
  7   cease their false advertising, as well as disgorgement and restitution to Plaintiffs
  8   and all Class Members, Defendants’ revenues associated with their false
  9   advertising, or such portion of those revenues as the Court may find equitable.
 10                            FOURTH CAUSE OF ACTION
 11                              FRAUDULENT CONCEALMENT
 12          (Against All Defendants on Behalf of All Plaintiffs and the Class)
 13         116. Plaintiffs hereby incorporate by reference and re-allege each and
 14   every allegation set forth in each and every preceding paragraph of this
 15   Complaint, as though fully set forth herein.
 16         117. Plaintiffs bring this claim on behalf of themselves and on behalf of
 17   the Class.
 18         118. The misrepresentations, nondisclosure, and/or concealment of
 19   material facts made by Defendants to Plaintiffs and the members of the Class, as
 20   set forth above, were known, or through reasonable care should have been known,
 21   by Defendants to be false and material and were intended by Defendants to
 22   mislead Plaintiffs and the members of the Class.
 23         119. Polaris includes nice stickers like the following to suggest that their
 24   vehicles meet these OSHA requirements:
 25
 26
 27         120. The stickers are placed on Class Vehicles and are visible at the point
 28   of sale where consumers are also informed that Class Vehicles meet all applicable
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 27 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 31 of 41 Page ID #:31




  1   standards and regulations, including self-adopted regulations, and meet OSHA
  2   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
  3         121. None of the Class Vehicles sold by Polaris meet the OSHA
  4   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
  5   ROPS systems are safe because they meet this standard. They do not.
  6         122. Defendants had a duty to disclose these safety, quality, functionality,
  7   and reliability issues because they consistently marketed their Class Vehicles as
  8   being in compliance with all applicable federal and state statutes, applicable
  9   regulations, and standards. Defendants marketed the Class Vehicles as being
 10   passing the OSHA 29 C.F.R. § 1928.53 test. Once Defendants made
 11   representations to the public about safety, quality, functionality, and reliability, as
 12   well as about being in compliance with all applicable standards and regulation,
 13   OSHA 29 C.F.R. § 1928.53 in particular, Defendants were under a duty to
 14   disclose these omitted facts, because where one does speak one must speak the
 15   whole truth and not conceal any facts which materially qualify those facts stated.
 16   One who volunteers information must be truthful, and the telling of a half-truth
 17   calculated to deceive is fraud.
 18         123. In addition, Defendants had a duty to disclose these omitted material
 19   facts because they were known and/or accessible only to Defendants which had
 20   superior knowledge and access to the facts, and Defendants knew they were not
 21   known to or reasonably discoverable by Plaintiffs and the other Class Members.
 22   These concealed and omitted facts were material because they directly impact the
 23   safety, quality, functionality, reliability, and value of the Class Vehicles.
 24         124. Defendants actively concealed and/or suppressed these material facts,
 25   in whole or in part, with the intent to induce Plaintiffs and the other Class
 26   Members to purchase or lease Class Vehicles at a higher price for the Class
 27   Vehicles, which did not match the Class Vehicles’ true value. Plaintiffs and the
 28   Class Members were unaware of these omitted material facts that were actively
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 28 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 32 of 41 Page ID #:32




  1   concealed and/or suppressed, in whole or in part, by Defendants with the intent to
  2   induce Plaintiffs and the other Class Members to purchase or lease the Class
  3   Vehicles at a higher price for the Class Vehicles, which did not match the Class
  4   Vehicles’ true value.
  5         125. If Plaintiffs and other Class Members had known these material
  6   facts, they would not have acted as they did. Plaintiffs’ and the other Class
  7   Members’ actions were justified. Defendants were in exclusive control of the
  8   material facts and such facts were not known to the public, Plaintiffs, or the Class
  9   Members.
 10         126. As a result of the conduct of Defendants, Plaintiffs and the Class
 11   Members have been damaged because the value of Plaintiffs’ and the Class
 12   Members’ Class Vehicles have diminished as a result of Defendants’ fraudulent
 13   concealment of their scheme to circumvent federal and state statutes as well as
 14   applicable regulations and standards.
 15         127. In failing to provide consumers accurate and truthful information
 16   about the true nature and characteristics of the Class Vehicles pertaining to
 17   compliance with all applicable federal and state statutes, standards, and
 18   regulations, including self-adopted regulations, specifically OSHA requirements
 19   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
 20   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
 21   faced with a strong likelihood of serious injury or death.
 22         128. Furthermore, based on information and belief, Plaintiffs anticipate
 23   that if and when Defendants are compelled to bring the Class Vehicles into
 24   compliance with state and federal statutes as well as applicable regulations and
 25   standards, the Class Vehicles will not pass the OSHA 29 C.F.R. § 1928.53 test.
 26         129. Defendants are liable to Plaintiff sand the Class Members for
 27   damages in an amount to be proven at trial. In addition to such damages,
 28   Plaintiffs seek punitive or exemplary damages pursuant to Cal. Civ. Code § 3294
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 29 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 33 of 41 Page ID #:33




  1   in that Defendants engaged in “an intentional misrepresentation, deceit, or
  2   concealment of a material fact known to the defendant[s] with the intention on the
  3   part of the defendant[s] of thereby depriving a person of property or legal rights or
  4   otherwise causing injury.”
  5            130. Defendants wantonly, maliciously, oppressively deliberately, with
  6   intent to defraud, and in reckless disregard of Plaintiffs’ and the Class Members’
  7   rights engaged in a systematic and intentional scheme to defraud consumers and
  8   state and federal regulators by circumventing the laws of the United States, state
  9   of California, and other states, by advertising/marketing/certifying that Class
 10   Vehicles meet the OSHA requirements of 29 C.F.R. § 1928.53, when they do not.
 11            131. Based on information and belief, Plaintiffs allege that Defendants
 12   engaged in a course of conduct to ensure that employees, dealers, and agents did
 13   not reveal this scheme to regulators or consumers in order to facilitate its
 14   fraudulent scheme and enhance Defendants’ reputation and that of the Class
 15   Vehicles in order to sell more vehicles and to sell those vehicles at an inflated
 16   price. Defendants’ conduct warrants an assessment of punitive damages in an
 17   amount sufficient to deter such conduct in the future, which amount is to be
 18   determined according to proof.
 19                              FIFTH CAUSE OF ACTION
 20                             BREACH OF EXPRESS WARRANTY
 21            (Against All Defendants on Behalf of All Plaintiffs and the Class)
 22            132. Plaintiffs hereby incorporate by reference and re-allege each and
 23   every allegation set forth in each and every preceding paragraph of this
 24   Complaint, as though fully set forth herein.
 25   ///
 26   ///
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 30 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 34 of 41 Page ID #:34




  1         133. Plaintiffs and the Class Members purchased or leased Class Vehicles
  2   manufactured by Defendants. Defendants made express warranties to Plaintiffs
  3   and the Class Members. Defendants expressly warranted through materials
  4   provided as well as in stickers on the Class Vehicles that the Class Vehicles met
  5   the OSHA requirements of 29 C.F.R. § 1928.53.
  6         134. Polaris includes nice stickers like the following to suggest that their
  7   vehicles meet these OSHA requirements:
  8
  9
 10         135. The stickers are placed on Class Vehicles and are visible at the point
 11   of sale where consumers are also informed that Class Vehicles meet all applicable
 12   standards and regulations, including self-adopted regulations, and meet OSHA
 13   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
 14         136. None of the Class Vehicles sold by Polaris meet the OSHA
 15   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
 16   ROPS systems are safe because they meet this standard. They do not.
 17         137. Defendants’ affirmation of fact and promise that Class Vehicles met
 18   the OSHA requirements of 29 C.F.R. § 1928.53 became part of the promise of the
 19   basis of the bargain between Defendants and Plaintiffs and Class Members,
 20   thereby creating express warranties that the Class Vehicles would conform to
 21   Defendants’ affirmations of fact, representations, promise, and description.
 22         138. As set forth above in detail, the Class Vehicles are inherently
 23   defective in that not a single Class Vehicle has been tested using the proper
 24   Tractor Weight pursuant to 29 C.F.R. §§ 1928.51, et seq., Defendants advertised
 25   and told the public that each and every Class Vehicle passed the OSHA 29 C.F.R.
 26   § 1928.53 test. This was a material representation. It was false.
 27         139. In failing to provide consumers accurate and truthful information
 28   about the true nature and characteristics of the Class Vehicles pertaining to
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 31 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 35 of 41 Page ID #:35




  1   compliance with all applicable federal and state statutes, standards, and
  2   regulations, including self-adopted regulations, specifically OSHA requirements
  3   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
  4   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
  5   faced with a strong likelihood of serious injury or death.
  6         140. As a result of Defendants’ breach of their express warranties,
  7   Plaintiffs and the Class Members received goods whose dangerous condition
  8   substantially impairs their value to Plaintiffs and the Class Members. Plaintiffs
  9   and the Class Members have been damaged as a result of the diminished value of
 10   the Class Vehicles and/or the failure of the Class Vehicles to possess the
 11   characteristics as advertised.
 12         141. Defendants are liable to Plaintiffs and the Class Members for
 13   damages in an amount to be proven at trial. In addition to such damages,
 14   Plaintiffs seek punitive or exemplary damages pursuant to Cal. Civ. Code § 3294
 15   in that Defendants engaged in “an intentional misrepresentation, deceit, or
 16   concealment of a material fact known to the defendant[s] with the intention on the
 17   part of the defendant[s] of thereby depriving a person of property or legal rights or
 18   otherwise causing injury.”
 19         142. Defendants wantonly, maliciously, oppressively deliberately, with
 20   intent to defraud, and in reckless disregard of Plaintiffs’ and the Class Members’
 21   rights engaged in a systematic and intentional scheme to defraud consumers and
 22   state and federal regulators by circumventing the laws of the United States, state
 23   of California, and other states, by advertising/marketing/certifying that Class
 24   Vehicles meet the OSHA requirements of 29 C.F.R. § 1928.53, when they do not.
 25         143. Based on information and belief, Plaintiffs allege that Defendants
 26   engaged in a course of conduct to ensure that employees, dealers, and agents did
 27   not reveal this scheme to regulators or consumers in order to facilitate its
 28   fraudulent scheme and enhance Defendants’ reputation and that of the Class
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 32 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 36 of 41 Page ID #:36




  1   Vehicles in order to sell more vehicles and to sell those vehicles at an inflated
  2   price. Defendants’ conduct warrants an assessment of punitive damages in an
  3   amount sufficient to deter such conduct in the future, which amount is to be
  4   determined according to proof.
  5                             SIXTH CAUSE OF ACTION
  6                         BREACH OF THE IMPLIED WARRANTY,
  7                                CAL. COM. CODE § 2134.)
  8          (Against All Defendants on Behalf of All Plaintiffs and the Class)
  9          144. Plaintiff hereby incorporates by reference and re-alleges each and
 10   every allegation set forth in each and every preceding paragraph of this
 11   Complaint, as though fully set forth herein.
 12         145.    Defendants are and were at all relevant times merchants with respect
 13   to motor vehicles under Cal. Com. Code § 2104.
 14         146. A warranty that the Class Vehicles were in merchantable condition
 15   was implied by law in the instant transaction, pursuant to Cal. Com. Code § 2314.
 16         147. Polaris includes nice stickers like the following to suggest that their
 17   vehicles meet these OSHA requirements:
 18
 19
 20         148. The stickers are placed on Class Vehicles and are visible at the point
 21   of sale where consumers are also informed that Class Vehicles meet all applicable
 22   standards and regulations, including self-adopted regulations, and meet OSHA
 23   requirements of 29 C.F.R. § 1928.53, when in fact, they do not.
 24         149. None of the Class Vehicles sold by Polaris meet the OSHA
 25   requirements of 29 C.F.R. § 1928.53. Polaris tell all of their customers that their
 26   ROPS systems are safe because they meet this standard. They do not.
 27         150. These Class Vehicles, when sold and at all times thereafter, were not
 28   in merchantable condition and are not fit for the ordinary purpose for which the
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 33 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 37 of 41 Page ID #:37




  1   Class Vehicles are used. Specifically, the Class Vehicles were defective in that,
  2   contrary to Defendants’ representations, the Class Vehicles do not meet OSHA
  3   requirements of 29 C.F.R. § 1928.53. Plaintiffs and the Class members have had
  4   sufficient direct dealings with either Defendants or their agents (dealerships) to
  5   establish privity of contract between Plaintiffs and the Class Members.
  6            151. Notwithstanding this, privity is not required in this case because
  7   Plaintiffs and the other Class Members are intended third-party beneficiaries of
  8   contracts between Defendants and their dealers.
  9            152. In failing to provide consumers accurate and truthful information
 10   about the true nature and characteristics of the Class Vehicles pertaining to
 11   compliance with all applicable federal and state statutes, standards, and
 12   regulations, including self-adopted regulations, specifically OSHA requirements
 13   of 29 C.F.R. § 1928.53, consumers are damaged based on the benefit of the
 14   bargain, that they have to retrofit the Class Vehicles for adequate safety, and are
 15   faced with a strong likelihood of serious injury or death.
 16            153. As a result of Defendants’ breach of the implied warranty, Plaintiffs
 17   and the Class Members received goods whose dangerous condition substantially
 18   impairs their value to Plaintiffs and the Class Members. Plaintiffs and the Class
 19   Members have been damaged as a result of the diminished value of the Class
 20   Vehicles and/or the failure of the Class Vehicles to possess the characteristics as
 21   advertised. Defendants are liable to Plaintiff sand the Class Members for damages
 22   in an amount to be proven at trial. In addition to such damages, Plaintiffs seek
 23   punitive or exemplary damages pursuant to Cal. Civ. Code § 3294 in that
 24   Defendants engaged in “an intentional misrepresentation, deceit, or concealment
 25   of a material fact known to the defendant[s] with the intention on the part of the
 26   defendant[s] of thereby depriving a person of property or legal rights or otherwise
 27   causing injury.”
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 34 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 38 of 41 Page ID #:38




  1            154. Defendants wantonly, maliciously, oppressively deliberately, with
  2   intent to defraud, and in reckless disregard of Plaintiffs’ and the Class Members’
  3   rights engaged in a systematic and intentional scheme to defraud consumers and
  4   state and federal regulators by circumventing the laws of the United States, state
  5   of California, and other states, by advertising/marketing/certifying that Class
  6   Vehicles meet the OSHA requirements of 29 C.F.R. § 1928.53, when they do not.
  7            155. Based on information and belief, Plaintiffs allege that Defendants
  8   engaged in a course of conduct to ensure that employees, dealers, and agents did
  9   not reveal this scheme to regulators or consumers in order to facilitate its
 10   fraudulent scheme and enhance Defendants’ reputation and that of the Class
 11   Vehicles in order to sell more vehicles and to sell those vehicles at an inflated
 12   price. Defendants’ conduct warrants an assessment of punitive damages in an
 13   amount sufficient to deter such conduct in the future, which amount is to be
 14   determined according to proof.
 15   ///
 16   ///
 17   ///
 18   ///
 19   ///
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
            CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                                  DECLARATION OF PAUL GUZMAN
                                             - 35 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 39 of 41 Page ID #:39




  1                               PRAYER FOR RELIEF
  2         WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for
  3   relief and judgment as follows:
  4         1. Certifying the Class as requested herein;
  5         2. Providing such further relief as may be just and proper.
  6         3. Appointing Plaintiffs and their counsel to represent the Class;
  7         In addition, Plaintiffs, and the Class Members pray for further judgment as
  8   follows:
  9         4. Restitution of the funds improperly obtained by Defendants;
 10         5. Any and all statutory enhanced damages;
 11         6. All reasonable and necessary attorneys’ fees and costs provided by
 12              statute, common law or the Court’s inherent power;
 13         7. For equitable and injunctive relief, including public injunctive relief;
 14              and
 15         8. Any and all other relief that this Court deems just and proper.
 16
 17    Dated: August 8, 2019                 Respectfully submitted,

 18                                     By: /s/ John P. Kristensen
 19
                                             John P. Kristensen (SBN 224132)
 20                                          KRISTENSEN WEISBERG, LLP
 21                                          Todd M. Friedman, Esq. (SBN 216752)
 22                                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 23                                          Christopher W. Wood (SBN 193955)
 24                                          DREYER BABICH BUCCOLA WOOD
                                             CAMPORA, LLP
 25
 26                                          Attorneys for Plaintiffs and all other
                                             similarly situated
 27
 28
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 36 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 40 of 41 Page ID #:40




  1                            DEMAND FOR JURY TRIAL
  2         Plaintiffs hereby demand a trial by jury for all such triable claims.
  3
  4    Dated: August 8, 2019                Respectfully submitted,

  5                                   By: /s/ John P. Kristensen
  6
                                            John P. Kristensen (SBN 224132)
  7                                         KRISTENSEN WEISBERG, LLP
  8                                         Todd M. Friedman, Esq. (SBN 216752)
  9                                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 10                                         Christopher W. Wood (SBN 193955)
 11                                         DREYER BABICH BUCCOLA WOOD
                                            CAMPORA, LLP
 12
 13                                         Attorneys for Plaintiffs and all other
                                            similarly situated
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 37 -
Case 8:19-cv-01543-JLS-KES Document 1 Filed 08/08/19 Page 41 of 41 Page ID #:41




  1                        DECLARATION OF PAUL GUZMAN
  2          I, Paul Guzman, declare that if called as a witness, I could and would
  3   competently testify to the following facts:
  4          1.     I submit this declaration pursuant to Section 1780(d) of the
  5   California Consumer Legal Remedies Act. I have personal knowledge of the
  6   matters set forth below and as a witness, I could and would be competent to
  7   testify thereto.
  8          2.     It is my understanding that defendants Polaris Industries, Inc, a
  9   Delaware Corporation, Polaris Sales, Inc., a Minnesota Corporation, and Polaris
 10   Industries, Inc., a Minnesota Corporation conduct regular and sustained business
 11   in Orange County, California.
 12          I declare under penalty of perjury under the laws of the State of California
 13   and the United States that the foregoing is true and correct and that this
 14   declaration was executed on _____________________ in California.
 15
 16                                           _________________________
 17                                           Paul Guzman
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         CLASS COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF; DEMAND FOR JURY TRIAL
                               DECLARATION OF PAUL GUZMAN
                                          - 38 -
